Citation Nr: 0003430	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left femur, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1969 to 
July 1971.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and the case was remanded on two 
occasions, first in November 1998 for the purpose of 
scheduling the appellant for a videoconference hearing before 
a Board member, and again in May 1999 in order to permit the 
appellant to undergo a medical examination.  

An August 1999 statement from the appellant, coupled with the 
submission of an April 1999 medical statement from S. R. 
Beranek, M.D., suggest that the appellant may be seeking 
service connection for a back disorder, secondary to his 
service-connected left leg disability.  Both reference back 
problems due to the left leg disability.  However, because 
this issue has not been developed by the RO, and it is not 
inextricably intertwined with the current claim, it must be 
referred to the RO for appropriate action.  See Flash v. 
Brown, 8 Vet. App. 332 (1995).  


FINDING OF FACT

The appellant's residuals of a fracture of the left femur are 
productive of no more than moderate right knee disability, as 
manifested by pain and tenderness in the left knee, 
limitation of flexion in the left knee to 100 degrees, an 
abnormal gait, arthritis, and moderate functional impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a fracture of the left femur are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5255 (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that the disability associated with his 
service-connected residuals of a fracture of the left femur 
warrants an evaluation greater than 20 percent.  He testified 
at his March 1999 videoconference hearing that he experiences 
severe pain in his left leg, which radiates up to his lower 
back and causes problems with prolonged sitting and walking 
and sleeping.  He indicated that his problems were greatest 
in the morning, which necessitated the use a heating pad. 

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant fractured his 
left femur in October 1969.  He was placed on a permanent L-3 
profile because of the disability in July 1970.  His July 
1970 separation examination noted that he complained of mild 
aching in the left mid thigh region and had impairment of 
flexion in the left knee.  

At a September 1971 VA orthopedic examination, the appellant 
reported constant aching in his left leg.  He also stated 
that he had done nothing for the leg since service and did 
not take aspirin for the pain.  He walked with a cane.  
Examination revealed equal leg lengths measurements for the 
right and left legs.  Diameter measurements for the right and 
left thighs were 18 inches and 17 1/2 inches, respectively.  
No bony abnormality was palpable.  Range of motion testing 
for the left knee showed extension to 0 degrees and flexion 
to 90 degrees.  The diagnosis was a residual fracture of the 
left femur with partial ankylosis of the left knee.  

At a June 1999 VA orthopedic examination, the appellant 
complained of stiffness in his left knee on sitting or 
standing for more than 10-15 minutes, or with driving a car 
for 1/2 hour or more.  He indicated that he could ascend and 
descend stairs, albeit slowly, and could walk on level 
surfaces, covering more than one block.  There was no 
definite history of swelling in the left knee.  He reported 
that he took medications and relaxed to alleviate the pain 
and stiffness in the left knee area, and that he avoided 
running, jogging, or sudden stress on the knee in order to 
prevent aggravation of his left knee disability.  

Physical examination in June 1999 revealed the following 
clinical findings pertaining to the left lower extremity: a 
slight limp to the left; a left leg that was 1.5 cm. shorter 
than the right leg; a normal sitting position; negative 
straight leg raising bilaterally; present and symmetrical 
deep tendon reflexes; no clonus; a Babinski that was plantar; 
a symmetrical left thigh and left calf; a maintained plantar 
arch; no swelling of the ankles or toes; palpable dorsalis 
pedis; 5/5 strength, proximal and distal; no evidence of 
phlebitis or varicosities in the left lower extremity; full 
extension in the left knee; 100 degrees of flexion in the 
left knee; normal range of motion in the left hip and left 
ankle; mild tenderness in the left knee when stressed to 100 
degrees; tenderness in the left knee on application of 
patellofemoral pressure; no palpable coarse crepitus; normal 
stability; negative Lachman's and McMurray's tests; and a 
negative drawer sign.  An X-ray of the left knee revealed 
mild patellofemoral arthritis.  The diagnosis was mild 
patellofemoral arthritis changes in the left knee with mild 
to moderate functional impairment.  

Service connection was granted for residuals of a fracture of 
the left femur by a July 1971 rating decision, which assigned 
a 10 percent disability evaluation under Diagnostic Code 5255 
from July 3, 1971.  A July 1999 rating decision assigned a 
20 percent evaluation from January 15, 1997.  

When impairment of a femur involves fracture of the shaft or 
anatomical neck with nonunion and loose motion (spiral or 
oblique fracture), an 80 percent evaluation is assigned.  For 
impairment of the femur involving fracture of the shaft or 
anatomical neck with nonunion, no loose motion, and weight-
bearing preserved by the aid of a brace, or involving 
fracture of the surgical neck with false joint, a 60 percent 
evaluation is assigned.  Impairment of the femur caused by 
malunion is assigned the following evaluations: 30 percent 
when there is marked knee or hip disability; 20 percent when 
there is moderate knee or hip disability; and 10 percent when 
there is slight knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

Because the current clinical findings do not demonstrate that 
the symptoms associated with the appellant's residuals of a 
left femur fracture are productive of marked knee or thigh 
impairment, but, rather, show no more than moderate 
impairment, as evidenced by the mild tenderness in the left 
knee, slight limp, normal stability and strength in the left 
lower extremity, negative straight leg raising, normal range 
of motion in the left hip and left ankle, and slight 
limitation of motion in the left knee, the Board concludes 
that an evaluation greater than 20 percent is not warranted 
under Diagnostic Code 5255.  

The Board has considered whether a higher evaluation may be 
assigned for the appellant's left leg disability on the basis 
of limitation of motion in the hip or knee. For limitation of 
flexion of a thigh, a 40 percent evaluation is assigned when 
limitation is to 10 degrees; a 30 percent evaluation is 
assigned when limitation is to 20 degrees; a 20 percent 
evaluation is assigned when limitation is to 30 degrees; and 
a 10 percent evaluation is assigned when limitation is to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For knee 
flexion, a 30 percent evaluation is assigned when limitation 
is to 15 degrees, a 20 percent evaluation is assigned when 
limitation is to 30 degrees, a 10 percent evaluation is 
assigned when limitation is to 45 degrees, and a 
noncompensable evaluation is assigned when limitation is to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For 
knee extension, a 50 percent evaluation is assigned when 
limitation is to 45 degrees, a 40 percent evaluation is 
assigned when limitation is to 30 degrees, a 30 percent 
evaluation is assigned when limitation is to 20 degrees, a 20 
percent evaluation is assigned when limitation is to 
15 degrees, a 10 percent evaluation is assigned when 
limitation is to 10 degrees, and a noncompensable evaluation 
is assigned when limitation is to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The evidence in this case shows that extension in the left 
knee is currently full, while flexion is to 100 degrees.  
Flexion in the left hip is within normal limits.  Such 
measurements do not meet the criteria for an evaluation 
greater than 20 percent under Diagnostic Codes 5252, 5260, or 
5261.  Moreover, as shortening of only 1.5 cm. has been 
reported, an additional 10 percent pursuant to Code 5275 
isn't warranted as shortening of 3.2 to 5.1 cms is required 
for that rating.

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his left leg, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned under Diagnostic Code 5255.  
While there is tenderness, pain, and complaints of stiffness 
associated with the left knee, there is only a slight limp 
and slight limitation of motion in the left knee, and 
stability and strength are normal in the left leg.  Hence, 
the Board does not find that a higher disability evaluation 
is warranted for the appellant's residuals of a fractured 
left femur on the basis of functional disability.  

Although the appellant's representative, in a January 2000 
brief, has stated that the holdings by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999) and Esteban v. Brown, 6 Vet. 
App. 259 (1994) are applicable to the appellant's claim, the 
Board finds that the representative either misunderstood or 
misapplied those cases to the appellant's case.  The Court in 
Fenderson addresses staged ratings as they would apply to an 
original claim for service connection for which service 
connection and an assignment of a disability rating had been 
awarded.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation by a November 
1971 rating decision, his current claim may not be considered 
to be an original claim, and, therefore, Fenderson is not 
applicable.  In Esteban, the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.  
However, the appellant's service-connected residuals of a 
fracture of the left femur are rated under Diagnostic Code 
5255, impairment of the femur, which involves evaluation of 
those residuals as to the degree of left hip or left knee 
disability resulting from those residuals.  Therefore, in 
evaluating the appellant's left knee disability under 
Diagnostic Code 5255, VA must necessarily take into account 
all of the disability associated with the knee in order to 
arrive at the current degree of disability in the knee.  This 
is precisely what the RO and the Board have done in arriving 
at a determination that the total degree of disability 
currently shown in the appellant's knee is moderate, thereby 
warranting a 20 percent evaluation.  All of the appellant's 
left knee symptomatology makes up the disability for which he 
is service connected; there are no separate and distinct 
manifestations involved when the condition is evaluated as to 
slight, moderate, or marked disability.  

ORDER

An increased evaluation for residuals of a fracture of the 
left femur is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

